By the Court.—Hilton, J.
—A plaintiff bringing an action in this court cannot, in my opinion, be regarded as residing beyond its jurisdiction when he lives within the reach of the final process, which the court may issue to enforce its judgment.
When the’ provisions' of the Revised Statutes respecting security for costs (2 Rev. Stat., 620, § 1) were enacted, this court possessed no power to' issue or enforce its mesne or final process without the county of New York, except that the attendance of witnesses might be compelled by its subpoena, served in any county of the State. (Ib., 276, § 1.) Its judgments were entered in the office of its .clerk, and could only be enforced against the person or property of a party found within the county. (Ib., 360, §§ 10, 11, 13; 363, §§ 1, 2.)
Its jurisdiction was thus limited, down to 1840, when, by the act of May 14 (Laws of 1840, 327, § 29), it was declared that all judgments'thereafter recovered may be docketed in any other county in the State, with the like effect as to lien and otherwise, as is provided in relation to judgments in the Supreme Court; and in like manner an execution may be issued to the sheriff of any county in which the judgment is thus docketed, (§ 3.0.) In 1844, and, as it would seem, for the purpose of -vesting the court with complete and ample power over its judgments, whenever docketed within the State, it was declared (Laws of 1844, 90, §§ 6, .7), that it should “have and-possess, the same jurisdiction and power concerning' such dockets of its judgments kept by the several county clerks, which' the Supreme Court possesses concerning the dockets of its judgments in'the offices of its clerks; and may, *215in the same cases, direct the amending and correcting of such dockets, and the docketing of judgments nune fro tv/nc with said county clerks.”
In the present case, it appears that the plaintiff is a resident of the county of Kings; and on that fact being shown by affidavit, the judge, at special term, acting in accordance with the long-existing practice of the court, originating prior to 1840, required the plaintiff to file security for the defendant’s costs. From this order the plaintiff has appealed, and for the first time, as far as I have been able to ascertain, the question as to the effect of the laws of 1840 and 1844 has been brought before the general term for its consideration.
As the reason for this practice has long ago ceased to exist, I think the practice should likewise cease. (Hicks a. Payson, 7 Abbotts Pr., 326; Code, §§ 288, 289.)
The order appealed from should be-reversed, but without costs.